

115 HR 956 IH: Effective Assistance of Counsel in the Digital Era Act
U.S. House of Representatives
2017-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 956IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2017Mr. Jeffries (for himself and Mr. Collins of Georgia) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo regulate monitoring of electronic communications between a prisoner in a Bureau of Prisons
			 facility and that prisoner’s attorney or other legal representative, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Effective Assistance of Counsel in the Digital Era Act. 2.Monitoring of electronic communications between prisoner and attorney (a)Prohibition on monitoringNot later than 180 days after the date of the enactment of this Act, the Attorney General shall modify any program or system through which a prisoner (as such term is defined in section 107) sends or receives an electronic communication (as such term is defined in section 2510 of title 18, United States Code, and including the Trust Fund Limited Inmate Computer System) to exclude from monitoring the contents (as such term is defined in section 2510 of title 18, United States Code) of an electronic communication between a prisoner in a Bureau of Prisons facility and his or her attorney or other legal representative.
 (b)Retention of contentsThe modification required under subsection (a) may allow for the retention of the contents of the electronic communications described in subsection (a).
 (c)ExceptionIf a court of competent jurisdiction determines that there is sufficient evidence to support a reasonable belief of the Government that the information contained in an electronic communication described in subsection (a) was for the purpose of perpetrating a fraud or crime, an in camera review of the contents of the communication may be conducted.
			